Case: 16-11418       Date Filed: 09/05/2017      Page: 1 of 39


                                                                                 [PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 16-11418
                              ________________________

                        D.C. Docket No. 1:15-cr-20822-KMM-1



UNITED STATES OF AMERICA,

                                                         Plaintiff - Appellee,

versus

MAX JERI,

                                                         Defendant - Appellant.

                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                    (September 5, 2017)

Before HULL, MARCUS, and CLEVENGER, * Circuit Judges.




*
  Honorable Raymond C. Clevenger III, United States Circuit Judge for the Federal Circuit,
sitting by designation.
              Case: 16-11418      Date Filed: 09/05/2017    Page: 2 of 39


MARCUS, Circuit Judge:

      In October 2015, Max Jeri arrived at Miami International Airport on a flight

from Lima, Peru, carrying 7.95 kilograms of cocaine secreted in various items in his

luggage including jackets, notebooks, purses, and pillows. Jeri was charged, tried by

a jury, and convicted of importing a controlled substance and of possessing a

controlled substance with the intent to distribute. On the eve of trial, the

Government came into possession of a video filmed for a television show, “Drug

Wars,” that was filmed at the airport during the seizure of the drugs Jeri was

carrying. The film showed the cocaine that had been recovered from Jeri’s

luggage. Jeri was given a copy of the video on the morning of trial, but his motion

to continue the trial was denied and the case proceeded before he had a chance to

watch the video.

      Jeri now appeals the denial of his motion for a new trial and challenges

several of the trial court’s rulings. He cites several errors, including that the trial

court’s denial of a continuance deprived him of his right to counsel; that the court

erred by excluding what he characterized as the exculpatory “Drug Wars” video

and several transcripts taken from controlled calls and text messages that Jeri

placed under the guidance of law enforcement after he was taken into custody; that

the trial court limited his ability to cross-examine two Government witnesses; that

the trial court improperly allowed a lay witness to testify as an expert, allowed that



                                            2
              Case: 16-11418      Date Filed: 09/05/2017   Page: 3 of 39


witness to testify regarding an ultimate issue of the case, and allowed an expert

witness to testify about drug-courier profiles; that the trial court erroneously

instructed the jury on deliberate ignorance; and, finally, that the cumulative effect

of these errors entitles him to a new trial.

      After closely reviewing the entire record, we cannot say that the trial court

abused its discretion in denying Jeri’s motion for a new trial. Although we think it

would have been wiser to allow Jeri time to view the video before starting the trial,

the tape was not exculpatory and Jeri has not come close to establishing specific

and substantial prejudice from this omission. We can discern no other errors in this

record, and, therefore, affirm the judgment of the district court.

                                           I.

      On October 9, 2015, Max Jeri arrived at Miami International Airport aboard

American Airlines Flight #918 from Lima, Peru. Upon his arrival, he headed to

passport control. The attending Passport Control Officer, David Saavedra, asked

him several standard entry questions and ultimately referred him for secondary

screening because his answers appeared to be “very vague,” his responses were

“very long,” he would not make “eye contact,” and he was “looking around for

answers.” According to Saavedra, “it all appeared suspicious.” Jeri then entered

the country, collected his two checked bags, and proceeded for a customs

examination. CBP Officer Claudia Laucerica asked Jeri whether the two items of



                                               3
              Case: 16-11418      Date Filed: 09/05/2017    Page: 4 of 39


checked luggage, the carry-on bag, and the duty-free bag he was carrying were his;

whether everything belonged to him; whether he had packed everything by

himself; and, finally, whether he was transporting anything for anyone else. Jeri

answered the first three questions affirmatively and, as for the fourth, explained

that he was transporting some souvenirs from his sister and some candies for his

children.

      Laucerica and CBP Officer Carlos Iguina opened the bags. Immediately,

they saw some adult-sized winter jackets and smelled “some odor of perfume.” A

bottle of perfume was found in his luggage, but the perfume had a different smell

than the odor emanating from the jackets. The officers asked Jeri about the

perfume and why it smelled so strongly; he “said they probably put perfume on it.”

The officers also asked Jeri about the jackets, and, notably, he explained that they

were for his children in New York. Laucerica ran the jackets through an x-ray

machine and saw irregularities that appeared to show small packages concealed

inside the jackets. Around the same time, Iguina noticed that Jeri’s luggage also

contained purses and pillows that felt abnormally thick. The officers cut these

items open and found still more small packages inside.

      The substances contained within these packages were field tested and

indicated a positive result for cocaine. In all, the officers found ten purses, four

adult jackets, three children’s jackets, several notebooks, three pillows, and two



                                            4
              Case: 16-11418     Date Filed: 09/05/2017   Page: 5 of 39


bottles. All of the purses, jackets, notebooks, and pillows were filled with packages

containing powdered cocaine; the bottles contained liquid cocaine. In all, the

officers recovered some 7.95 kilograms of cocaine hydrochloride from Jeri’s three

bags. No property receipts or reports indicated which items containing narcotics

were taken from which pieces of luggage, but, the officers explained, all of Jeri’s

bags contained some amount of cocaine. Laucerica testified that three of the purses

containing cocaine were taken from Jeri’s carry-on bag.

     Jeri was read his Miranda rights in Spanish (he did not speak English); he

waived them and agreed to speak to law enforcement. He told the officers that in

his wallet they would find a business card with the name of the person for whom

he was transporting the bags. The business card contained the name Fancy Lopez,

one of Jeri’s coworkers at a nursing home in New York. Jeri explained that in

September 2015, he approached Lopez, who he knew owned a travel agency, to

ask if she had any cheap tickets to Peru. A few days later, Lopez told him that she

would give him a free ticket if he would transport two bags from New York to

Peru and then return with two bags from Peru. After he agreed, Lopez purchased

his ticket and gave him the bags to take from New York to Peru; they contained

electronic items, toys, and shoes. When Jeri got to Peru, he met Lopez’s sister and

gave her the suitcases. Before he left Peru, he met Lopez’s sister again, at the

airport; she accompanied him to an American Airlines ticket counter, where she



                                           5
              Case: 16-11418      Date Filed: 09/05/2017   Page: 6 of 39


opened the bags and showed him what was inside. Jeri then checked the bags and

boarded the flight to Miami.

     Jeri further explained that he had met Lopez some ten years earlier and that

he had previously transported bags for Lopez. In 2014, Lopez gave him a ticket

from New York to Peru in exchange for transporting bags to Peru, but Jeri refused

to bring bags back to New York. He said that he had seen drug seizures on the

news and on the Discovery Channel and did not feel comfortable transporting bags

from Peru to the United States.

     The officers asked Jeri why he had lied to them about the jackets, initially

asserting that they were for his children. He claimed he “didn’t see anything

wrong with it, and he was also trying to move along with the process.” According

to Homeland Security Investigation (HSI) Officer Eduardo Escobar, Jeri then

“stood there for a while almost trying . . . to think of what to say,” before

remarking, “I can’t believe she did that to me, we have known each other for 10

years.”

     Hours after the seizure, Jeri volunteered to make several controlled phone

calls to Lopez. The law-enforcement officers coached Jeri on what to say; the goal

was to elicit inculpatory comments from Lopez about the contents of the luggage.

Jeri told Lopez he was concerned the bags contained drugs, but she repeatedly said

the bags were clean and asked him to continue his trip to New York. The officers



                                           6
              Case: 16-11418     Date Filed: 09/05/2017   Page: 7 of 39


also arranged a controlled delivery of the bags, but the individuals who came to

pick them up refused to take possession and left empty-handed. No arrests were

made.

     Jeri was then indicted by a federal grand jury in Miami for one count of

importing a controlled substance in violation of 21 U.S.C. § 952(a) and one count

of possession with intent to distribute a controlled substance in violation of 21

U.S.C. § 841(a)(1). In various pretrial motions, Jeri objected to the Government’s

request to exclude transcripts of the controlled calls and text messages and also

objected to one of the Government’s experts. These motions were denied. Jeri

also moved for a continuance twice, seeking additional time to review evidence

and investigate potential witnesses. Both motions were denied.

     On the eve of trial, the prosecution learned for the first time that a film crew

from the television show “Drug Wars” was at Miami International Airport at the

time of Jeri’s seizure. The prosecutor informed defense counsel of a video that had

been made and said every effort would be made to obtain a copy of the footage.

The prosecution received a copy from the show’s production company on the

evening before trial (December 13); they informed defense counsel at 8:52 p.m.

that they had obtained a copy of the video and would make it available. The video

was produced to defense counsel at 8:30 a.m. on the morning of the first day of trial




                                          7
                  Case: 16-11418   Date Filed: 09/05/2017   Page: 8 of 39


(December 14), but the trial court denied Jeri’s request for a continuance or a recess

to allow him an opportunity to view the video before the trial started.

       The trial began on December 14, 2015, and lasted only a day and a half.

And the only question at issue was whether Jeri knew there was cocaine in the

luggage he had transported. The Government called six witnesses: CBP Officers

Saavedra, Laucerica, and Iguina; HSI Officer Escobar; and two expert witness,

Special Agent Marco Suarez and Doraida Diaz (a forensic chemist with the Drug

Enforcement Administration). At the end of the first day, the defendant moved for

a mistrial because the court had denied his motion for a continuance and because it

had admitted expert testimony from Escobar. The next day -- after the defense had

an opportunity to view the “Drug Wars” video -- Jeri’s counsel offered the video as

evidence. The district court denied that application as well as a renewed motion

for a mistrial.

       Jeri did not call any witnesses or testify on his own behalf. After the

Government rested, the defense renewed its previous motions for a mistrial, again

without success. The jury received the trial court’s instructions -- including an

instruction on deliberate ignorance, as requested by the Government -- and left to

deliberate at 10:30 a.m. on December 15. The jury finished deliberating at 11:50

a.m. and returned a guilty verdict on both counts.




                                            8
              Case: 16-11418     Date Filed: 09/05/2017    Page: 9 of 39


      Jeri was sentenced two and a half months later. The Presentence

Investigation Report recommended an offense level of 30 and a criminal-history

category of I, yielding a guidelines range of 97 to 121 months. Jeri was sentenced

to 120 months on both counts, to be served concurrently, followed by four years of

supervised release. The defendant unsuccessfully moved for a new trial, and he

timely appealed his convictions to this Court.

                                          II.

      Jeri first claims that the district court’s denial of his motions to continue

violated his right to counsel by impairing his ability to present a defense. “We

review a district court’s denial of a motion for continuance only for an abuse of

discretion.” United States v. Valladares, 544 F.3d 1257, 1261 (11th Cir. 2008).

“To prevail on such a claim, a defendant must show that the denial of the motion

for continuance was an abuse of discretion which resulted in specific substantial

prejudice.” United States v. Verderame, 51 F.3d 249, 251 (11th Cir. 1995). As we

see it, while the district court would have been wiser to allow a continuance, we

are hard-pressed to say, on this record, that the error was fatal. Jeri has not come

close to showing specific and substantial prejudice because the video revealed the

contents of the luggage only after they had been removed from the various bags,

and none of the film exculpated Jeri.




                                           9
             Case: 16-11418      Date Filed: 09/05/2017    Page: 10 of 39


      “The Sixth and Fourteenth Amendments to the U.S. Constitution guarantee

that any person brought to trial in any state or federal court must be afforded the

right to assistance of counsel before he or she can be validly convicted and

punished by imprisonment.” Id. And “[i]mplicit in th[e] right to counsel is the

notion of adequate time for counsel to prepare the defense.” Id. at 252. Thus,

under some circumstances, the “denial of a motion for continuance of trial may

vitiate the effect of this fundamental right” by “render[ing] the right to defend with

counsel an empty formality,” id. at 251 (quotations omitted), and depriving the

defendant of an opportunity to adequately prepare his defense.

      “There are no mechanical tests for deciding when a denial of a continuance

is so arbitrary as to violate due process.” Ungar v. Sarafite, 376 U.S. 575, 589

(1964). Rather, “[t]he answer must be found in the circumstances present in every

case, particularly in the reasons presented to the trial judge at the time the request

is denied.” Id. We have explained that the “[d]enial of a continuance, requested

by a defendant in order to permit additional preparation for trial, must be upheld

unless the defendant can show an abuse of discretion and specific, substantial

prejudice.” United States v. Saget, 991 F.2d 702, 708 (11th Cir. 1993). “To make

such a showing, [the defendant] must identify relevant, non-cumulative evidence

that would have been presented if his request for a continuance had been granted.”

Id. We have also considered the “time available for preparation, the likelihood of



                                          10
              Case: 16-11418      Date Filed: 09/05/2017    Page: 11 of 39


prejudice from denial, the accused’s role in shortening the effective preparation

time, the degree of complexity of the case, and the availability of discovery from

the prosecution.” United States v. Uptain, 531 F.2d 1281, 1286 (5th Cir. 1976)1

(footnotes omitted).

      The facts of this case suggest to us that the trial court would have been wiser

to grant a continuance or at least a short recess. After all, the video was not made

available to Jeri until the morning of trial and he did not get to watch the video

until after the first day of the day-and-a-half-long trial, by which time five

Government witnesses had already testified.

      However, we cannot say that this error was fatal because Jeri has not shown

(as he must) specific or substantial prejudice caused by the denial of a continuance.

The essential point is that the video showed the luggage only after the contents had

been unloaded and after the contraband had been removed. The video did not

depict the contraband as it was unloaded from Jeri’s bags, and it did not show the

initial search of the bags that revealed the contraband. The clips that Jeri sought to

introduce showed items inside open suitcases, items being removed from Jeri’s

personal suitcase, and items being returned to that suitcase. The defense says these

clips prove that Jeri was not carrying cocaine in his personal carry-on bag and


1
  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this Court
adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to
October 1, 1981.


                                            11
               Case: 16-11418     Date Filed: 09/05/2017   Page: 12 of 39


impeach the government witnesses who said otherwise. However, these clips also

showed the items that contained cocaine -- the notebooks, purses, jackets, and

pillows -- already laid out on a table, indicating that they had been removed before

anything was filmed. Indeed, we have no way of telling from the video which

purses, pillows, and jackets came from which suitcase.

         In these circumstances, we are hard-pressed to see how a video showing

contraband already spread out on tables would have exculpated Jeri. In the

absence of any footage of cocaine actually being removed from the suitcases, a

video filmed after the cocaine had been removed does not add much, if anything at

all, to an evaluation of whether Jeri knew the suitcases contained cocaine or

whether his carry-on bag also contained cocaine. The officers depicted on the

video repeatedly mentioned that cocaine was found in all three bags. Finally, it’s

worth noting that the defense spent much of its cross-examination of Officer

Laucerica highlighting the missteps in her examination, including her failure to

create itemized property receipts delineating which items containing cocaine were

pulled from which suitcase. Thus, even if it was a mistake to deny the motion to

continue, Jeri has not shown specific, substantial prejudice stemming from the

delay.

         Jeri’s earlier motions to continue fare no better. Those applications sought

additional time to investigate and interview potential witnesses, namely,



                                           12
             Case: 16-11418      Date Filed: 09/05/2017    Page: 13 of 39


individuals who appeared on the transcripts of the controlled calls. However, to

succeed on these claims, Jeri must show that “due diligence has been exercised to

obtain the attendance of the witness, that substantial favorable testimony would be

tendered by the witness, that the witness is available and willing to testify, and that

the denial of a continuance would materially prejudice the defendant.” Id. at 1287.

Jeri’s motions do not satisfy this score and merely claim, only at the highest order

of abstraction, that he “needs more time to investigate the information.” This bare

assertion, without more, is not enough.

      Despite this obvious conclusion, it is worth reiterating “that a scheduled trial

date should never become such an overarching end that it results in the erosion of

the defendant’s right to a fair trial.” Id. at 1291. The costs attendant to a

continuance were low, but the potential risk to the defendant was real. While we

are acutely aware of the district courts’ heavy caseloads and fully appreciate the

important public interest in their expeditious resolution, it is often wise to counsel

patience in finding the “delicate balance between the defendant’s right to adequate

representation by counsel of his choice and the general interest in the prompt and

efficient administration of justice.” United States v. Baker, 432 F.3d 1189, 1248

(11th Cir. 2005), abrogated in part on other grounds by Davis v. Washington, 547
U.S. 813 (2006).




                                          13
             Case: 16-11418     Date Filed: 09/05/2017     Page: 14 of 39


                                          III.

      Jeri raises several other trial-related issues that he says warrant a new trial.

First, he claims that he was prejudiced by the delayed disclosure of the “Drug

Wars” video and that the trial court abused its discretion by excluding the video

and the transcripts of the controlled calls and text messages. Jeri also offers that

the trial court improperly limited his ability to cross-examine two witnesses and

allowed two Government witnesses to improperly opine. Finally, he challenges the

jury instructions because they included a deliberate ignorance instruction. We are

persuaded by none.

      “A timely motion for new trial is addressed to the sound judicial discretion

of the trial court”; therefore, “[a] decision denying a new trial motion is reviewable

only for an abuse of that discretion.” Hercaire Int’l, Inc. v. Argentina, 821 F.2d
559, 562 (11th Cir. 1987). In evaluating whether specific trial errors warrant a new

trial, we apply the harmless-error standard found in Fed. R. Civ. P. 61. Rule 61

says that “a new trial is warranted only where the error has caused substantial

prejudice to the affected party (or, stated somewhat differently, affected the party’s

substantial rights or resulted in substantial injustice).” Peat, Inc. v. Vanguard

Research, Inc., 378 F.3d 1154, 1162 (11th Cir. 2004) (quotations omitted). With

this deferential standard in mind, the challenged trial rulings are taken in turn.




                                          14
             Case: 16-11418     Date Filed: 09/05/2017    Page: 15 of 39


                                          A.

      Jeri first challenges the delayed disclosure of the “Drug Wars” video, as well

as the trial court’s exclusion of the video and transcripts of the controlled calls and

text messages. We have already addressed the delay and the attendant motions for

a continuance. As for the district court’s evidentiary rulings, we review only for an

abuse of discretion. United States v. Wilk, 572 F.3d 1229, 1234 (11th Cir. 2009).

“An abuse of discretion occurs if the district court applies an incorrect legal

standard or makes findings of fact that are clearly erroneous.” Id. “Erroneous

evidentiary rulings will not result in reversal if they are ‘harmless,’ meaning that

the party asserting error has not shown prejudice to a substantial right.” United

States v. Burston, 159 F.3d 1328, 1336 (11th Cir. 1998). “[E]rrors that do not

‘affect substantial rights must be disregarded.’” United States v. Frazier, 387 F.3d
1244, 1266 n.20 (11th Cir. 2004) (en banc) (quoting Fed. R. Crim. P. 52(a)).

                                           1.

      The trial court excluded the video, saying that it was “unhelpful, cumulative,

irrelevant, and potentially misleading.” Jeri makes two arguments regarding the

“Drug Wars” video. First, he says that the delayed disclosure of the evidence

amounted to a violation of Brady v. Maryland, 373 U.S. 83 (1963). He also claims

that the exclusion of the video violated the Due Process Clause because he was

prevented from presenting relevant evidence. Neither claim is persuasive.



                                          15
             Case: 16-11418      Date Filed: 09/05/2017    Page: 16 of 39


      The Supreme Court has long held that “suppression by the prosecution of

evidence favorable to an accused upon request violates due process where the

evidence is material either to guilt or to punishment, irrespective of the good faith

or bad faith of the prosecution.” Id. at 87. Evidence that would impeach

government witnesses also falls into this category. See United States v. Bagley,

473 U.S. 667, 676 (1985). “A Brady violation can also occur if the prosecution

delays in transmitting evidence during a trial, but only if the defendant can show

prejudice, e.g., the material came so late that it could not be effectively used.”

United States v. Beale, 921 F.2d 1412, 1426 (11th Cir. 1991). To establish a

violation of Brady, then, “a defendant must show that: (1) the prosecution

suppressed evidence; (2) the evidence was favorable to him; and (3) the evidence

was material to the establishment of his guilt or innocence.” Id. Evidence is

material “only if there is a reasonable probability that, had the evidence been

disclosed to the defense, the result of the proceeding would have been different.”

Bagley, 473 U.S. at 682. To succeed, therefore, the defendant must show that “the

favorable evidence could reasonably be taken to put the whole case in such a

different light as to undermine confidence in the verdict.” Kyles v. Whitley, 514
U.S. 419, 435 (1995).

      Jeri does not claim that the Government purposefully suppressed the video;

rather, he says that the video was disclosed too late to be of any use in his efforts to



                                          16
             Case: 16-11418     Date Filed: 09/05/2017    Page: 17 of 39


impeach the Government’s witnesses. But after viewing the video, we conclude

that it was not material to Jeri’s defense and that, had it been admitted, it would not

have changed the result. Again, the video was not exculpatory because it showed

that the seized cocaine had already been laid out on a table; it did not show the

cocaine as it was being pulled from any of the bags. The video clips had precious

little bearing on whether Jeri knew he was transporting cocaine (the ultimate issue

in the case) or on which bags contained cocaine when Jeri entered the country. In

short, the video clips did not make the knowledge element any more or less certain

and their exclusion did not preclude Jeri from presenting his defense. In fact, he

repeatedly argued that his personal carry-on bag did not contain cocaine. On this

record, there was no Brady violation.

      Jeri’s second claim grounded in due process substantially overlaps with his

Brady argument. It is no more convincing than the first one. The exclusion of four

types of evidence may, in some circumstances, violate the Compulsory Process and

Due Process Clauses: (1) evidence “directly pertaining to any of the actual

elements of the charged offense or an affirmative defense”; (2) evidence

“pertaining to collateral matters that, through a reasonable chain of inferences,

could make the existence of one or more of the elements of the charged offense or

an affirmative defense more or less certain”; (3) evidence that “is not itself tied to

any of the elements of a crime or affirmative defense, but that could have a



                                          17
              Case: 16-11418     Date Filed: 09/05/2017    Page: 18 of 39


substantial impact on the credibility of an important government witness”; and

(4) evidence that, “while not directly or indirectly relevant to any of the elements

of the charged events, nevertheless tends to place the story presented by the

prosecution in a significantly different light, such that a reasonable jury might

receive it differently.” United States v. Hurn, 368 F.3d 1359, 1363 (11th Cir.

2004). However, even a constitutional error of this nature is subject to harmless-

error review: “[A] conviction tainted by constitutional error must be set aside

unless the error complained of was harmless beyond a reasonable doubt.” Kyles,
514 U.S. at 436 (quotations omitted).

      The video does not fit into any of the Hurn categories. It does not directly

pertain to the actual element of the charged offense that was at issue at trial (Jeri’s

knowledge); it does not make that element any more or less certain; it does not

pertain to collateral matters that could make the existence of that element more or

less certain; and, finally, it does not place the prosecution’s story in a significantly

different light. The video also does not substantially affect the credibility of

Government witnesses, again, because it only showed the cocaine after removal

from Jeri’s luggage. Most significantly, it does not refute any testimony that

cocaine was found in several vessels secreted in Jeri’s carry-on bag. The district

court did not violate the Due Process Clause in excluding the video.




                                           18
             Case: 16-11418     Date Filed: 09/05/2017   Page: 19 of 39


                                          2.

      Jeri also challenges the exclusion of several transcripts made of the

controlled calls Jeri had placed to Lopez. As instructed by law-enforcement

officers, Jeri told Lopez that a white powder was leaking out of one bag, that he

smelled a strange odor, and that he was not comfortable traveling further. Lopez

explained that the powder was “vitamins,” that the smell was “oregano,” and that

he should continue on his travels. Lopez then called Jeri back with another woman

on the line who assured him that the bags were checked in Peru and did not contain

drugs. The officers also sent text messages to Lopez, her associates, and her

cousin in an unsuccessful attempt to arrange for a transfer of the bags. The trial

court excluded these transcripts, too, as being inadmissible hearsay and otherwise

irrelevant. We can discern no abuse of discretion in these evidentiary calls.

      Hearsay is defined as an out-of-court statement that is offered as evidence

“to prove the truth of the matter asserted in the statement.” Fed. R. Evid. 801(c).

Hearsay evidence is generally inadmissible unless it falls under one of the stated

exceptions to the hearsay rule. See Fed. R. Evid. 803–04; Baker, 432 F.3d at 1203.

As relevant to this case, the state-of-mind exception says that statements “of the

declarant’s then-existing state of mind (such as motive, intent, or plan)” are

admissible. Fed. R. Evid. 803(3); accord United States v. Rivera, 780 F.3d 1084,

1092 (11th Cir. 2015) (“Generally, an out-of-court statement admitted to show its



                                          19
             Case: 16-11418      Date Filed: 09/05/2017    Page: 20 of 39


effect on the hearer is not hearsay.”). However, before a statement that would

otherwise be inadmissible hearsay “can be admitted under 803(3) to show the

declarant’s then existing state of mind, the declarant’s state of mind must be a

relevant issue in the case.” United States v. Scrima, 819 F.2d 996, 1000 (11th Cir.

1987).

      To the extent Jeri offered the transcripts in order to prove the truth of his or

Lopez’s statements, the transcripts were properly excluded as hearsay. And to the

extent they were offered to illuminate the state of mind either of the defendant or

of Lopez, they were properly excluded. For starters, Jeri was coached by law

enforcement on what to say, so his statements can hardly be said to reflect his true

state of mind. Jeri also claims, however, that the transcripts reveal Lopez’s state of

mind -- but Lopez’s state of mind is wholly irrelevant. Lopez was not on trial, and

indeed, introducing the transcripts might have confused the jury on this score. Nor

did anything Lopez said illuminate the defendant’s state of mind. Finally, Jeri

claims that the transcripts should have been admitted under the rule of

completeness, found in Fed. R. Civ. P. 106. Rule 106 says that “[i]f a party

introduces all or part of a writing or recorded statement, an adverse party may

require the introduction, at that time, of any other part -- or any other writing or

recorded statement -- that in fairness ought to be considered at the same time.”

Fed. R. Evid. 106. However, the Government did not introduce any part of a



                                           20
             Case: 16-11418     Date Filed: 09/05/2017    Page: 21 of 39


written or recorded statement. Rather, various witnesses testified from their

personal experiences regarding what Jeri told them during in-person interviews.

Plainly, the transcripts were not required to qualify, explain, or contextualize Jeri’s

in-person statements, and there was no abuse of discretion in excluding them.

      But even if we were to assume that the transcripts were relevant and

admissible, their exclusion was harmless. See United States v. Hands, 184 F.3d
1322, 1329 (11th Cir. 1999) (“An erroneous evidentiary ruling will result in

reversal only if the resulting error was not harmless.”). For one thing, there was a

strong evidential, if circumstantial, foundation that Jeri knew he was transporting

cocaine. Jeri had previously refused to transport Lopez’s bags back from Peru,

supposedly because “he had watched the news and had seen drug seizures on the

news . . . and he didn’t feel comfortable” with transporting bags from Peru to New

York. Nevertheless, this time he agreed to transport bags both to and from Peru,

despite his earlier concerns about drug seizures. He also lied to the agents by

saying, among other things, that he was carrying jackets for his children.

Moreover, every bag that he carried and every bag that he checked contained

cocaine concealed in notebooks, jackets, purses, or bottles. Even if the transcripts

of the calls and the text messages had been presented, there is no reasonable

likelihood that the outcome would have been different.




                                          21
             Case: 16-11418     Date Filed: 09/05/2017    Page: 22 of 39


                                          B.

      Jeri next claims that the trial court abused its discretion by limiting his cross-

and recross-examination of two Government witnesses: Officer Laucerica and Agent

Escobar. “The trial court has broad discretion under [Federal Rule of Evidence]

611(b) to determine the permissible scope of cross-examination and will not be

reversed except for clear abuse of that discretion.” United States v. Jones, 913
F.2d 1552, 1564 (11th Cir. 1990); see also Fed. R. Evid. 611(b) (“Cross-

examination should not go beyond the subject matter of the direct examination and

matters affecting the witness’s credibility. The court may allow inquiry into

additional matters as if on direct examination.”). “The denial of a defendant’s

Confrontation Clause right to cross-examination is examined for harmless error.”

United States v. Ndiaye, 434 F.3d 1270, 1286 (11th Cir. 2006). “The correct

inquiry is whether, assuming that the damaging potential of the cross-examination

were fully realized, a reviewing court might nonetheless say that the error was

harmless beyond a reasonable doubt.” Id. (quoting Olden v. Kentucky, 488 U.S.
227, 232 (1988).

      It is well established that “[t]he right of confrontation guaranteed by the Sixth

Amendment includes the right of cross-examination.” United States v. Lankford,

955 F.2d 1545, 1548 (11th Cir. 1992). However, “[t]he defendant’s right to cross-

examine witnesses is not without limitation. He is entitled only to an opportunity for



                                          22
              Case: 16-11418     Date Filed: 09/05/2017     Page: 23 of 39


effective cross-examination, not cross-examination that is effective in whatever way,

and to whatever extent, the defense might wish.” United States v. Baptista-

Rodriguez, 17 F.3d 1354, 1366 (11th Cir. 1994) (quotations omitted). The district

court retains “wide latitude” to “impose reasonable limits on such cross-examination

based on concerns about, among other things, harassment, prejudice, confusion of

the issues, the witness’[s] safety, or interrogation that is repetitive or only marginally

relevant.” Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986).

      The availability of recross-examination likewise falls within the trial court’s

broad discretion, but “[a]s opposed to cross-examination, a defendant has no

constitutional right to recross-examination.” United States v. Ross, 33 F.3d 1507,

1517–18 (11th Cir. 1994). Rather, he has only a “limited right to recross-

examination where a new matter is brought out on redirect examination.” Id. To

allow redirect examination on new material but to deny recross-examination on the

same material may violate the Confrontation Clause. Id. at 1518. However,

“[r]eversal is not required if, assuming the damaging potential of recross-

examination was fully realized, the error was harmless beyond a reasonable

doubt.” Id. In this analysis, we consider “the importance of the witness’[s]

testimony in the prosecution’s case, whether the testimony was cumulative, the

presence or absence of evidence corroborating or contradicting the testimony of the

witness on material points, the extent of cross-examination otherwise permitted,



                                           23
             Case: 16-11418     Date Filed: 09/05/2017    Page: 24 of 39


and . . . the overall strength of the prosecution’s case.” Id. (quoting Van Arsdall,
475 U.S. at 684).

      As for Laucerica, Jeri claims that cross-examination was improperly limited

in the following exchange:

      Q. He told you a little bit more information about Fancy [Lopez], didn’t he?

      A. He was mentioning about that that’s his friend for they work together,
      but --

             [Government]: Objection, Your Honor; this is hearsay.
             THE COURT: Sustained.

While this question alone may not have elicited a hearsay response, any further

questions about what Jeri told Laucerica would likely have elicited hearsay. But

even if this evidential ruling was error -- and we don’t think that it was -- it would

not only have been harmless but harmless beyond a reasonable doubt. What Jeri

told Laucerica about Lopez had already come into evidence and was repeated later

in the trial. Earlier during cross-examination, Laucerica testified that Jeri said

Lopez was his friend, that he had gotten his ticket from her, and that they work

together. Later, Agent Escobar testified that Jeri said he had known Lopez for ten

years, that they worked together, and that he “c[ould]n’t believe she did that to

[him].” These statements were repeated throughout the testimony of Laucerica and

Escobar.




                                          24
             Case: 16-11418     Date Filed: 09/05/2017   Page: 25 of 39


      Moreover, Jeri’s additional claim that Laucerica’s statements should have

been admitted under the rule of completeness likewise falls short because the

Government never attempted to introduce any written or recorded evidence of the

calls. There was no statement for Laucerica to complete.

      As for Escobar, Jeri raises two issues. First, the defendant says the trial

court improperly sustained two objections during his cross-examination in the

following exchanges:

      Q. Now, he tells CBP that he is carrying souvenirs for his sister, correct?
      A. I believe so.

             [Government]: Objection; hearsay.

             THE COURT: Sustained.

      ...
      Q. So he continued to insist that this woman was his friend for 10 years,
      they were close, and he thought she would never do something like this to
      him, correct?
             [Government]: Objection; calls for speculation.

             THE COURT: Sustained.

To the extent the first statement, regarding the souvenirs, was offered to prove

whether Jeri was carrying souvenirs, it was properly excluded as hearsay. As for

the second statement, Escobar would not have needed to speculate in order to tell

the jury whether Jeri said he was close to Lopez. But even if the trial court had

erroneously ruled, again, any error would be harmless. Testimony on these points


                                         25
             Case: 16-11418     Date Filed: 09/05/2017    Page: 26 of 39


had already been elicited at length and was amplified later in the trial. Thus,

Officer Laucerica testified, on both direct and cross-examination, that Jeri said he

was carrying souvenirs for his sister, so that fact had already been presented to the

jury by the time Escobar testified. And during cross-examination, Escobar

repeatedly mentioned -- without objection -- Jeri’s statement that he had known

Lopez for ten years and that he thought she “would never do something like this to

him.” Only later, when defense counsel asked Escobar whether Jeri had

“continued to insist” that he and Lopez were close and that she would never do

something like this to him, was an objection based on speculation sustained.

Indeed, even after the objection, defense counsel continued to refer to that

statement and the trial court eventually allowed that statement in for its effect on

the listener. The repeated mention of these facts strongly suggests that these

rulings -- even if erroneous -- were harmless.

      Jeri offers a second line of attack. He claims that the Government’s new line

of questioning of Escobar -- “Have you ever interviewed a drug courier who came

equipped with a back story?” and “So in the context of drug couriers, what’s a

back story?” -- during redirect examination should have been excluded. The

defense counsel’s objections were overruled. The trial court also barred any

recross-examination. Jeri says these limitations, too, deprived him of his right to

confront his accusers.



                                          26
             Case: 16-11418     Date Filed: 09/05/2017    Page: 27 of 39


      On redirect examination Escobar was asked, for the first time, if he had

“ever interviewed a drug courier who came equipped with a back story,” what a

back story is, and whether drug couriers are ever given anything to corroborate

their back stories. As we see it, these questions were not beyond the scope of the

cross-examination -- rather, they went directly to the credibility of Jeri’s defense

that he was “duped” by Lopez. During cross-examination, defense counsel

repeatedly mentioned Jeri’s statement that “he thought she would never do

something like this to him” in an attempt to bolster the claim that Jeri did not know

he was carrying narcotics and had been set up; as Jeri said, this was his “entire

defense.” The prosecution was entitled to challenge all of this by probing the

witness on redirect about whether the statements were part of a back story given to

Jeri by Lopez, or, put differently, whether Jeri had been coached on his answers.

There was no abuse of discretion in denying Jeri the opportunity to recross the

witness.

      But even if Jeri had not opened the door to this line of questioning with his

cross-examination, the denial of recross was harmless. The import of the new

information was minimal, especially in light of later testimony brought out by the

defense from Agent Suarez. Jeri himself asked the Government’s drug-courier

expert, Suarez, questions about drug-trafficking organizations and the information

that couriers are provided and could have probed Suarez further on that point. Nor



                                          27
             Case: 16-11418     Date Filed: 09/05/2017   Page: 28 of 39


has Jeri explained what recross-examination may have established, or, indeed,

what specific questions he was precluded from asking. Moreover, the trial court

did not prevent Jeri from calling Escobar as his own witness, a factor that also

supports a finding of harmlessness. See Ross, 33 F.3d at 1518 (“[A]lthough the

court denied Appellant the opportunity to recross-examine Herrera, the court in no

way prevented Appellant from calling Herrera as his own witness and questioning

him directly about his observations.”). Finally, the Government’s case against Jeri

was strong. In short, he has not come close to establishing how the opportunity for

recross-examination would have affected the outcome of the case.

                                         C.

      Jeri also challenges the testimony of two Government witnesses, lay witness

Escobar and expert witness Suarez. “We review the district court’s ruling

regarding the admissibility of the agent’s lay testimony under Rule 701 for a clear

abuse of discretion.” United States v. Jayyousi, 657 F.3d 1085, 1102 (11th Cir.

2011). “We review for abuse of discretion the district court’s decisions regarding

the admissibility of expert testimony and the reliability of an expert opinion.”

Frazier, 387 F.3d at 1258.

                                          1.

      Jeri claims that the district court improperly permitted Escobar, a lay

witness, to testify as an expert and allowed Escobar to opine about the ultimate



                                          28
             Case: 16-11418     Date Filed: 09/05/2017   Page: 29 of 39


issue in the case. Opinion testimony by lay witnesses is governed by Federal Rule

of Evidence 701, which limits the testimony to opinions that are “rationally based

on the witness’s perception”; “helpful to clearly understanding the witness’s

testimony or to determining a fact in issue”; and “not based on scientific, technical,

or other specialized knowledge within the scope of Rule 702.” Fed. R. Evid. 701.

Notably, “Rule 701 does not prohibit lay witnesses from testifying based on

particularized knowledge gained from their own personal experiences.” United

States v. Hill, 643 F.3d 807, 841 (11th Cir. 2011).

      In this case, Escobar was slated to testify as a lay witness and was not

noticed as an expert. Jeri claims, however, that Escobar’s lay testimony

impermissibly crossed over the line into expert testimony. But “[j]ust because [a

lay witness’s] position and experience could have qualified him for expert witness

status does not mean that any testimony he gives at trial is considered ‘expert

testimony.’” United States v. LeCroy, 441 F.3d 914, 927 (11th Cir. 2006). Lay

witnesses may draw on their professional experiences to guide their opinions

without necessarily being treated as expert witnesses. See id. Indeed, law-

enforcement officers can testify as lay witnesses even though their expertise often

makes them more efficient or productive at their jobs. See Jayyousi, 657 F.3d at

1103–04.




                                          29
             Case: 16-11418     Date Filed: 09/05/2017    Page: 30 of 39


       The claimed error began when, on redirect, the prosecutor asked Escobar

about his experience interviewing drug couriers and about the relative size of this

seizure. Escobar said that he had done “over 50, maybe a hundred, over a hundred

interviews of investigations that are related to narcotics.” He had been both the

primary case agent and a co-case agent in “countless narcotics investigations

stemming from marine narcotics trafficking through couriers through passengers’

narcotics investigations, conspiracy.” He also testified that he had interviewed

drug couriers who came with a prepared back story. Finally, Escobar said that,

based on his experience investigating drug couriers, this was a “very meticulous

and a very -- a thought-of plan,” and that seizures of this size attract media

attention. His testimony was not improper expert testimony; it merely showed

Escobar’s familiarity with narcotics investigations and his experience interviewing

drug couriers, which had been developed during his tenure as a law-enforcement

officer.

       But even if Escobar actually offered an expert opinion, any claimed error

would be harmless. For starters, Escobar could have been qualified as an expert.

Escobar had eight years of experience conducting narcotics investigations and had

participated in as many as one hundred investigations. Moreover, the fact that the

Government failed to notice Escobar as an expert would not, standing alone,

warrant reversal. Even if we agreed that Escobar should have been classified and



                                          30
              Case: 16-11418    Date Filed: 09/05/2017    Page: 31 of 39


disclosed as an expert witness, that deficiency “will result in a reversal of

conviction only if such a violation prejudice[d] [the defendant’s] substantial

rights.” United States v. Hamaker, 455 F.3d 1316, 1332 (11th Cir. 2006)

(quotations and alteration omitted). Jeri has not made that showing. The defense

knew before trial that Escobar would testify and that he had played a substantial

role in the investigation. The defense also knew that testimony about drug couriers

would be elicited from one of the Government’s expert witnesses and had ample

opportunity to prepare for and cross-examine that witness. Nor was Jeri precluded

from calling either Escobar or Suarez as his own witness. Again, Jeri has not

shown how the Government’s failure to identify Escobar as an expert prejudiced

his substantial rights.

      Jeri also claims, however, that Escobar improperly opined on an ultimate

issue -- Jeri’s knowledge. It is well recognized that “[a]n opinion is not

objectionable just because it embraces an ultimate issue.” Fed. R. Evid. 704(a).

However, “[i]n a criminal case, an expert witness must not state an opinion about

whether the defendant did or did not have a mental state or condition that

constitutes an element of the crime charged or of a defense. Those matters are for

the trier of fact alone.” Fed. R. Evid. 704(b). “An expert testifies ‘with respect to’

the mental state or condition of a defendant when an inference of the facts testified

to is that the defendant had the mental state or condition constituting an element of



                                          31
             Case: 16-11418     Date Filed: 09/05/2017     Page: 32 of 39


the crime.” United States v. Alvarez, 837 F.2d 1024, 1031 (11th Cir. 1988). Thus,

an expert “cannot expressly state a conclusion that the defendant did or did not

have the requisite intent”; nor can the expert “stat[e] an opinion as to the

defendant’s state of mind at the time of the offense.” Id.

      Jeri claims that Escobar testified as to the ultimate issue in the case -- Jeri’s

state of mind when he brought his luggage (and the cocaine) into the United States

-- during the following exchange between the prosecution and Escobar:

      Q. In this case, based on your training and experience, was the defendant
      truthful in his interview with you?

             [Defense Counsel]: Objection; ultimate issue.

             THE COURT: Overruled.
      By [Prosecution]:
      Q. You can answer the question, Special Agent.

      A. He was not truthful.
      Q. Why do you say that?
      A. Throughout the interview it was obvious that he had long pauses, some
      of the answers he was evasive. I have been around long enough and done
      plenty of interviews to be familiar with those types of behaviors.

Jeri claims that because Escobar was testifying as an expert, this testimony violated

Rule 704(b). But as we have said, Escobar was not testifying as an expert. And

whether Escobar was testifying as a lay witness or as an expert, he did not

improperly give his opinion about whether Jeri knew he was carrying cocaine in

his suitcases. Rather, Escobar drew on his experience as a law-enforcement officer

                                          32
             Case: 16-11418     Date Filed: 09/05/2017   Page: 33 of 39


to answer whether he thought Jeri was telling the truth during his interview, which

included many questions about how and where Jeri picked up the suitcases, what

he did with the suitcases, how he knew Lopez, what happened on his previous trip

for Lopez, and for whom he was carrying the bags. While these questions bear on

whether Jeri knew he was transporting cocaine, they are wholly subsidiary building

blocks of fact that do not squarely and directly answer the ultimate question. This

witness was not asked whether Jeri knew he was transporting cocaine, nor did he

answer any such question.

                                          2.

      As for Suarez, Jeri claims that the district court improperly allowed him to

testify regarding drug-courier profiles. We have previously noted the inherently

prejudicial nature of a drug-courier profile:

      Drug courier profiles are inherently prejudicial. . . . Generally, the admission
      of this evidence is nothing more than the introduction of the investigative
      techniques of law enforcement officers. Every defendant has a right to be
      tried based on the evidence against him or her, not on the techniques utilized
      by law enforcement officers in investigating criminal activity. Drug courier
      profile evidence is nothing more than the opinion of those officers
      conducting an investigation. Although this information is valuable in
      helping drug agents to identify potential drug couriers, we denounce the use
      of this type of evidence as substantive evidence of a defendant’s innocence
      or guilt.

United States v. Hernandez-Cuartas, 717 F.2d 552, 555 (11th Cir. 1983). Thus, we

have said that “the use of drug courier profiles to establish reasonable suspicion

should be viewed critically.” Id. However, if drug-courier profiles are used

                                          33
             Case: 16-11418     Date Filed: 09/05/2017   Page: 34 of 39


“purely for background material,” then “both the prejudicial effect and the

probative value of this evidence is highly questionable.” Id.

      In this case, however, Suarez did not testify about drug-courier profiles or

about how law-enforcement officers identify potential drug couriers. Rather,

Suarez’s testimony focused on the street value of the cocaine found, the methods

that couriers use to conceal cocaine, the qualities of liquid cocaine, the amount of

information couriers are typically given about the scope of the enterprise, how (and

how much) couriers are paid, and how “blind mules” operate. All of this was

permissible and is testimony that is commonly offered in narcotics cases. See

United States v. Garcia, 447 F.3d 1327, 1335 (11th Cir. 2006) (acknowledging the

“well-established rule that an experienced narcotics agent may testify as an expert

to help a jury understand the significance of certain conduct or methods of

operation unique to the drug distribution business”) (quotations omitted); United

States v. Chastain, 198 F.3d 1338, 1349 (11th Cir. 1999) (allowing expert

testimony about “general techniques of drug smugglers” and modifications to an

airplane that made it more suitable for drug smuggling); United States v. Costa,

691 F.2d 1358, 1361–62 (11th Cir. 1982) (allowing expert testimony “regarding

the street value and purity of the cocaine” at issue). See also United States v.

Long, 328 F.3d 655, 666 (D.C. Cir. 2003) (allowing expert testimony about the

“modus operandi of persons involved in illegal drug trafficking”); United States v.



                                          34
             Case: 16-11418      Date Filed: 09/05/2017    Page: 35 of 39


McDonald, 933 F.2d 1519, 1522 (10th Cir. 1991) (allowing expert testimony

regarding the qualities of rock cocaine).

      Suarez never offered an opinion about whether Jeri knew he was

transporting cocaine. Indeed, Suarez clarified for the jury that he was not involved

in Jeri’s investigation at all and that he was there to testify solely regarding the

value of the cocaine and the methods that drug organizations use to smuggle drugs.

In fact, his testimony even supported the conclusion that Jeri was not a drug

courier. While he noted that drug couriers “come from all walks of life” and are

frequently U.S. citizens, he also said that it would be uncommon for a courier to

know personal details about the recipient like her address, phone number, and

workplace, as Jeri did. Quite simply, it was not an abuse of discretion for the trial

court to allow Suarez’s testimony.

                                            D.

      Jeri next argues that the district court abused its discretion by instructing the

jury on deliberate ignorance. He claims that this instruction was improper because

it was unsupported by any evidence and because the Government could argue

either actual knowledge or deliberate ignorance, but not both. We remain

unpersuaded.

      A district court’s decision on whether to give a jury instruction is reviewed

for abuse of discretion. Ndiaye, 434 F.3d at 1280. “So long as the instructions



                                            35
             Case: 16-11418      Date Filed: 09/05/2017    Page: 36 of 39


accurately reflect the law, the trial judge is given wide discretion as to the style and

wording employed in the instructions.” United States v. Starke, 62 F.3d 1374,

1380 (11th Cir. 1995). Accordingly, “[a] conviction will not be reversed on the

basis of an improper jury charge unless the issues of law were presented

inaccurately, the charge included crimes not in the indictment, or the charge

improperly guided the jury in such a substantial way as to violate due process.”

United States v. Felts, 579 F.3d 1341, 1344 n.1 (11th Cir. 2009) (quotations

omitted); see also United States v. Gibson, 708 F.3d 1256, 1275 (11th Cir. 2013)

(“We will not reverse a defendant’s conviction based on a challenge to the jury

charge unless we are left with a substantial and ineradicable doubt as to whether

the jury was properly guided in its deliberations.”) (quotations omitted).

      “The deliberate ignorance instruction is based on the alternative to the actual

knowledge requirement at common law that if a party has his suspicion aroused but

then deliberately omits to make further enquiries, because he wishes to remain in

ignorance, he is deemed to have knowledge.” United States v. Rivera, 944 F.2d
1563, 1570 (11th Cir. 1991) (quotations omitted). Instructing the jury on this

theory of knowledge is proper “only when[ ] the facts support the inference that the

defendant was aware of a high probability of the existence of the fact in question

and purposely contrived to avoid learning all of the facts in order to have a defense

in the event of a subsequent prosecution.” Id. at 1571 (quotations and alteration



                                           36
             Case: 16-11418     Date Filed: 09/05/2017    Page: 37 of 39


omitted). That is, “a district court should not instruct the jury on ‘deliberate

ignorance’ when the relevant evidence points only to actual knowledge, rather than

deliberate avoidance.” Id. (emphasis omitted). The instruction should be given

“only in those comparatively rare cases where there are facts that point in the

direction of deliberate ignorance.” Id. at 1570 (quotations and alteration omitted).

However, if there is evidence in the record to support both actual knowledge and

deliberate ignorance, then both instructions may be given. See United States v.

Arias, 984 F.2d 1139, 1143 (11th Cir. 1993).

      Jeri does not argue that the deliberate-ignorance instruction was inaccurate

or that it instructed on crimes that were not listed in the indictment. Rather, he

claims that the instruction “deprived him of his right to a fair trial” because it was

unsupported by the evidence. But there was ample evidence introduced at trial to

support the instruction. Jeri admitted that he had previously refused to transport

Lopez’s bags from Peru to New York because of his concerns about drug seizures

at airports. According to Escobar, Jeri said “that he had watched the news and had

seen drug seizures on the news and had also seen -- particularly he mentioned The

Discovery Channel, and he didn’t feel comfortable with it,” and that “he had seen

what had happened” when drugs were seized. Moreover, the cocaine was secreted

in ten purses, seven jackets, several notebooks, three pillows, and two bottles

distributed across all three of his bags. There was substantial evidence of deliberate



                                          37
              Case: 16-11418     Date Filed: 09/05/2017     Page: 38 of 39


ignorance on Jeri’s part, and it was within the trial court’s discretion to instruct the

jury accordingly. Moreover, there was ample evidence of actual knowledge as

well. The trial court did not abuse its discretion by giving both instructions.

                                           E.

      Finally, Jeri contends that the cumulative prejudicial effect of the trial errors

requires a new trial. The doctrine of cumulative error “provides that an

aggregation of non-reversible errors (i.e., plain errors failing to necessitate reversal

and harmless errors) can yield a denial of the constitutional right to a fair trial,

which calls for reversal.” Baker, 432 F.3d at 1223 (quotations omitted). “When

we address a claim of cumulative error, we consider all errors preserved for appeal

and all plain errors in the context of the trial as a whole to determine whether the

appellant was afforded a fundamentally fair trial.” United States v. House, 684
F.3d 1173, 1197 (11th Cir. 2012) (quotations omitted). The total weight of the

error depends on many factors including, inter alia, “the nature and number of the

errors committed; their interrelationship, if any, and combined effect; how the

district court dealt with the errors as they arose (including the efficacy -- or lack of

efficacy -- of any remedial efforts); the strength of the government’s case[;] and

the length of trial.” Baker, 432 F.3d at 1223 (quotations and alteration omitted).

      Here, we have concluded that the trial court’s denial of a continuance was

harmless error. We also determined that while some of the trial court’s rulings



                                           38
             Case: 16-11418      Date Filed: 09/05/2017    Page: 39 of 39


during the testimony of Laucerica and Escobar may have been erroneous, when

examined in the context of the entire trial, none deprived Jeri of his right to a fair

trial. The claimed errors were not of great weight: the evidence that was excluded

was not probative of the ultimate issue at trial, and the limitations on cross-

examination excluded testimony that had already been introduced repeatedly by

other witnesses or by that very witness earlier in his or her testimony. And while

Jeri also complained of error in expert witness testimony and the jury instructions,

we conclude that neither of these rulings was erroneous. The error that gives us

the greatest pause is the denial of Jeri’s request for a continuance after learning of

the “Drug Wars” video, but given the contents of the video clips, the defendant has

not come close to establishing specific, substantial prejudice. Thus, we can say

with confidence, “after pondering all that happened,” that “the judgment was not

substantially swayed by the error.” Id. at 1225 (quoting Kotteakos v. United

States, 328 U.S. 750, 765 (1946)). Accordingly, we AFFIRM.

      AFFIRMED.




                                           39